On petition fob a rehearing.
Scott, J.
— The third section of the act of Dec. 24th, 1872, Acts 1872, p. 57, releases a taxpayer from the payment of a tax levied under the act of May 12th, 1869, whenever the same has been forfeited by the company for whose aid the tax was levied. This section of said act is still in *391force. The first and second sections of this act were, perhaps, repealed by the act of January 30th, 1873. Acts 1873, p. 184. This latter act was amended by the act of March 11th, 1875, and, by the proviso in this act, it expressly provided that the .act shall not apply to any railroad, in any case, where three years or more have elapsed siuee the tax in aid thereof shall have been placed on the tax duplicate for collection. The tax in this case was leviedin June,1870, and J une, 1871. We are of the opinion that the tax in controversy in this case had been forfeited at the time of the passage of the act of March 11th, 1875. The act of January 30th, 1873, having been repealed by the act of March 11th, 1875, there was no law left to support this or any other tax which had been placed on the duplicate for collection more than three years prior to March 11th, 1875, the road for whose aid the tax was levied neither having been completed, nor time, given.
The petition for a rehearing is overruled.